Citation Nr: 0209975	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-20 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.  

(The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.   

On the appellant's substantive appeal (VA Form 9), dated in 
October 1999, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  However, in 
May 2001, the appellant submitted VA Form 21-4138, Statement 
in Support of Claim, in which he indicated that he no longer 
desired such a hearing.  

The Board is undertaking additional development on the issue 
of entitlement to a TDIU due to service-connected disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDING OF FACT

The appellant's low back disability, characterized as status-
post lumbar laminectomy for herniated nucleus pulposus (HNP), 
with residual chronic lumbar strain and mild to moderate 
narrowing of L4-L5, is manifested by constant pain that is at 
times severe, limitation of lumbar spine motion, demonstrable 
muscle spasm, and absent left ankle jerk. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the appellant's 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2002); 38 C.F.R. §§4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
status-post lumbar laminectomy for HNP, with residual chronic 
lumbar strain and mild to moderate narrowing of L4-L5, by a 
December 1983 rating action.  At that time, the RO stated 
that in 1964, while the appellant was in the military, he 
underwent a laminectomy after he was diagnosed with an HNP at 
L4-L5.  In addition, the RO stated that, at the appellant's 
November 1983 VA examination, the diagnosis was postoperative 
HNP, at S1, left, with radiculopathy and partial sensory loss 
at S1, mild.  Minimal left paravertebral muscle spasms were 
also indicated.  Thus, the RO assigned a 10 percent 
disability rating under Diagnostic Code 5293, effective from 
August 22, 1983, for the low back disability. 

In an October 1984 decision, the Board denied the appellant's 
claim for entitlement to an increased rating for the low back 
disorder.  At that time, the Board determined that the 
symptomatology of the appellant's residuals of a laminectomy 
of the lumbar spine, which included narrowing of the L4-L5 
disc space and arthritic changes at the L3-L4 level, was 
productive of no more than mild intervertebral disc syndrome.  
Thus, the Board concluded that under the schedular criteria, 
a rating in excess of 10 percent for the appellant's low back 
disability was not warranted.  

In July 1985, the appellant underwent VA orthopedic and 
neurological examinations.  At that time, he complained of 
low back pain that ran down his left leg, and numbness in his 
left leg.  The orthopedic examination of the lumbar spine 
showed that flexion was to 60 degrees, extension was to 30 
degrees, lateral flexion was to 20 degrees, and rotation was 
to 30 degrees.  An x-ray of the lumbar spine was interpreted 
as showing degenerative changes of the lumbar spine.  
Following the physical examination and a review of the 
appellant's x-ray, the examiner diagnosed the appellant with 
the following:  status-post lumbar laminectomy for HNP, with 
residual chronic lumbar strain, degenerative arthritis, and 
mild retrolisthesis of L4 on L5.  The neurological 
examination showed that the appellant walked with a slight 
limp.  No Romberg sign was present.  All muscle groups 
exhibited normal strength and reflexes were symmetrical.  
There was decreased sensation in the L5 and S1 segmental 
dermatome on the left.  The diagnosis was postoperative 
herniated nucleus pulposus, with history of sciatica and 
partial sensory loss at L5-S1.  

A VA Discharge Summary shows that the appellant was 
hospitalized from January 12 to January 16, 1987, after 
complaining of recurrent back pain.  Upon admission, the 
appellant stated that following his laminectomy, he had some 
mild to moderate improvement of his sciatica and back pain.  
However, the appellant reported that in 1972 he fell and 
again injured his back with worsening and return of his 
lumbosacral back pain, as well as occasional radiation down 
the sciatic distribution in the left leg.  While the 
appellant was hospitalized, he underwent a lumbosacral 
myelography which revealed no evidence of symptomatic 
herniated disc.  There was a posterior bulge of the L4-L5 
disc noted.  However, it was also noted that the bulge did 
not encroach on the neural foramen.  There was no evidence of 
lumbar stenosis seen.  The appellant also had an 
electromyograph (EMG) performed which revealed old L5 
radiculopathy on the left, with no evidence of ongoing 
denervation.  Upon his discharge, he was diagnosed with the 
following:  (1) back pain secondary to degenerative disease, 
(2) status-post laminectomy, by history, and (3) gouty 
arthritis, by history.  

A VA examination was conducted in July 1987.  At that time, 
the appellant stated that he had continued back pain and was 
unable to sit, stand, or walk without pain.  The physical 
examination of the lumbar spine showed that flexion was to 50 
degrees, extension was to 35 degrees, lateral flexion was to 
10 degrees, and rotation was to 25 degrees.  An x-ray of the 
appellant's lumbar spine was interpreted as showing probable 
old disc disease of the L4-L5 level, with status-post lumbar 
laminectomy by history.  Degenerative arthritis with 
retrolisthesis at the L4-L5 level was also shown.  Following 
the physical examination and a review of the appellant's x-
ray, the examiner diagnosed the appellant with the following:  
status-post lumbar laminectomy for HNP, with residual chronic 
lumbar strain, mild degenerative arthritis, and mild 
retrolisthesis of L4 over L5.  

In April 1998, the appellant underwent a VA examination.  At 
that time, he complained of chronic low back pain.  The 
physical examination of the lumbar spine showed that forward 
flexion was to 45 degrees, backward extension was to 25 
degrees, lateral flexion was to 40 degrees, and rotation was 
to 30 degrees.  There was increased pain on extremes of 
flexion and extension.  Musculature of the back was well 
developed, and there was no kyphosis or scoliosis.  Reflexes 
were normal and pin prick sensation was within the range of 
normal.  An x-ray of the appellant's lumbar spine was 
interpreted as showing narrowing of the L4-L5 and L5-S1 
intervertebral disc spaces, with the suggestion of slight 
narrowing and sclerosis in the region of the facet joints 
bilaterally at the L4-L5 and L5-S1 levels.  The appearance 
was compatible with degenerative change.  The impression was 
of degenerative changes.  Following the physical examination, 
the examiner stated that in regard to a diagnosis, the 
appellant's flexion and extension were mildly reduced, but 
that otherwise, rotation and lateral flexion were within the 
range of normal.  The examiner further noted that the 
appellant did not have any ongoing radiculopathy and that he 
had degenerative disease of the lumbosacral spine.  

By a June 1998 rating action, the RO increased the 
appellant's rating for his service-connected low back 
disability from 10 percent to 20 percent disabling under 
Diagnostic Code 5293, effective from March 9, 1998.  

In February 1999, the RO received a copy of an August 1985 
decision from the Social Security Administration (SSA) and 
copies of the supporting medical records, which included the 
following: (1) a private medical record from D. L. Newman, 
M.D., dated in May 1983, (2) a private medical statement from 
H.M. Andre, M.D., dated in January 1985, (3) a VA medical 
statement from Norman Keller, D.O., dated in July 1985, (4) a 
Work Capacity Test (WCT) report from the Metropolitan 
Hospital, dated in September 1986, and (5) a private medical 
statement from John A. McColl, M.D., dated in July 1987.  

In the August 1985 decision, the SSA determined that the 
appellant was disabled under the Social Security Act and was 
thereby entitled to Social Security disability benefits.  
According to the SSA decision, the appellant had severe 
impairments consisting of status-post lumbar laminectomy with 
radiculopathy.

The private medical record from Dr. Newman, dated in May 
1983, shows that at that time, Dr. Newman stated that he had 
recently examined the appellant for complaints of chronic low 
back pain.  Dr. Newman noted that electrophysiologic studies 
documented an L5 radiculopathy on the left.  He further 
stated that x-rays demonstrated structural changes in the 
back consistent with the previous back surgery, and wear and 
tear osteoarthritis.  Following the physical examination, Dr. 
Newman diagnosed the appellant with the following: (1) 
traumatic myofascitis of the dorsolumbar spine musculature in 
a structurally weak back, post-surgical, and (2) L5 sciatic 
radiculopathy on the left, with aggravation.  

The private medical statement from Dr. Andre, dated in 
January 1985, shows that at that time, Dr. Andre indicated 
that he had recently examined the appellant at the request of 
the State of Michigan, Disability Determination Service for 
Social Security Claims.  Dr. Andre noted that the appellant 
complained of chronic low back pain.  Following the physical 
examination, Dr. Andre diagnosed the appellant with 
degenerate L4-5 disc, with secondary facet syndrome.  

The VA medical statement from Dr. Keller, dated in July 1985, 
shows that at that time, Dr. Keller indicated that a review 
of the appellant's medical record revealed the following 
pertinent diagnoses: (1) status-post lumbar laminectomy 
(1964), (2) possible lumbar nerve root irritation, and (3) 
gouty arthritis.  Dr. Keller stated that the appellant's 
treatment consisted of allopurinol and Clinoril for the gouty 
arthritis and low back pain.  

The Work Capacity Test report from the Metropolitan Hospital 
shows that in September 1986, a Work Capacity Test was 
performed on the appellant.  At that time, he underwent a 
musculoskeletal evaluation which showed spasms in the right 
low thoracic and upper lumbar region.  There was increased 
pain elicited with palpation over the posterior superior 
iliac spine and sciatic notch, with the greatest pain on the 
left.  There was increased lumbar lordosis.  Significant 
findings included the following:  (1) limitations in trunk 
flexion, extension, and rotation, (2) straight leg raising 
limited to 65 degrees in the right lower extremity and to 45 
degrees in the left lower extremity, (3) pain in the left low 
back with passive dorsiflexion of the left ankle, and (4) 
decreased strength bilaterally in the area of the hip and 
knee joints, with the left affected greater than the right.  
It was noted that the appellant had moderately severe to 
severe difficulties with a majority of the functional tasks 
in gross motor, fine motor, and other performance areas.  

The private medical statement from Dr. McColl, dated in July 
1987, shows that at that time, Dr. McColl indicated that he 
had recently examined the appellant for complaints of chronic 
low back pain.  Dr. McColl stated that the examination showed 
basically normal neurologic findings except for residual 
numbness of a mild degree in the left lower extremity.  
According to Dr. McColl, function of the upper extremities 
was entirely normal and function of the lower extremities was 
very near normal, with only mild residual weakness and very 
weakly positive straight leg raising pain.  

In October 1999, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Grand Rapids, from March 
1985 to September 1999.  The records show intermittent 
treatment for the appellant's low back disability.  

In May 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had chronic back pain.  
(Transcript (T.) at page (pg.) 1).  The appellant stated that 
due to his back pain, it was hard for him to sit, stand, and 
walk.  (T. at pages (pgs.) 1 & 2).  He indicated that he had 
muscle spasms in his back at night such that he could not 
sleep, and that he took medication "about every night" for 
the muscle spasms.  (T. at pg. 2). 

In May 2000, the RO received VA outpatient treatment records, 
from March 1985 to February 2000.  The records show 
intermittent treatment for the appellant's low back 
disability.  

In May 2000, the RO received a private medical statement from 
Paul A. Kelley, M.D., dated in September 1985, which showed 
that at that time, Dr. Kelley indicated that he had recently 
seen the appellant for an evaluation of his back.  Dr. Kelley 
stated that upon physical examination, the appellant had 
flattening of his lumbar lordosis associated with bilateral 
lumbar paraspinous muscle spasm.  He was only able to forward 
flex to 45 degrees and stopped at that point because of low 
back pain.  He had no extension of his lumbar spine and no 
left to right lateral bending.  His reflexes were absent at 
both the knees and the ankles, and he had no gross motor 
weakness or muscle atrophy.  X-rays of his lumbosacral spine 
were interpreted as showing marked narrowing of the L4-5 disc 
space, with posterior settling of L4 on L5.  

In June 2000, the appellant underwent a VA examination.  At 
that time, he stated that he had low back pain which radiated 
to the posterior aspect of the left leg, with numbness of the 
toes.  The appellant noted that he had back pain with 
prolonged sitting or standing.  He indicated that he took 
Ibuprofen and Flexeril to help relieve the pain.  Upon 
physical examination, the appellant was screaming because of 
back pain during the interview.  With standing up, he 
complained of back pain, rated at five on a scale from zero 
to ten, ten being severe.  Bending forward, he experienced 
more pain at 30 degrees, pain being rated about an eight.  
Bending backward elicited the same amount of pain at five 
degrees.  Leg raising with the appellant in a supine 
position, the pain was severe when the right leg was elevated 
to 65 degrees, while on the left leg, the pain was increased 
at a 45-degree angle.  Upon neurologic examination, knee 
jerks were both diminished.  The right ankle was also 
diminished, but the left ankle was absent even with 
facilitation.  There was no evidence of weakness at the lower 
extremity, nor any atrophy changes.  The pertinent diagnoses 
included the following:  (1) chronic radiculopathy, probably 
due to adhesions, and (2) status-post laminectomy for 
herniated disk.  An x-ray of the appellant's lumbosacral 
spine was interpreted as showing multi-level degenerative 
disc disease with marginal spondylosis.  

In July 2000, the appellant underwent an EMG and the results 
were interpreted as showing chronic change of old 
radiculopathy, but no evidence of ongoing lumbar 
radiculopathy.  

A VA examination was conducted in October 2000.  At that 
time, examination of the appellant's back showed that he had 
complaints of pain rated at four on a scale of zero to ten, 
ten being severe on standing up.  The appellant was able to 
bend down to about 50 degrees anteriorly, but the pain became 
severe to about eight.  He was able to dorsiflex his spine to 
about five degrees posteriorly, but the pain was severe at 
eight degrees.  He was able to move his spine laterally, and 
it was limited to about 30 degrees because of pain on either 
side.  He also had spasms of the para-lumbar muscles.  The 
pain was constant, rated at three to four on a daily basis.  
The appellant complained of pain within three to four minutes 
after sitting down in one position.  The pain was aggravated 
by coughing or sneezing, as well as walking at anytime.  
Because of the pain factor, he had been unable to do his 
exercises.  

In January 2001, the examiner from the appellant's June and 
October 2000 VA examinations submitted an addendum to his 
examination reports.  The examiner stated that the 
appellant's spinal function was limited by pain, and lack of 
endurance because of pain in the back on bending or extending 
backward.  The examiner further indicated that the 
appellant's pain was aggravated beyond 50 degrees on bending.  
According to the examiner, the appellant's back pain was his 
major limiting factor for his function.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt arises when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  38 C.F.R. 
§ 4.3 (2001).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As previously stated, the appellant's service-connected low 
back disability, characterized as status-post lumbar 
laminectomy for HNP, with residual chronic lumbar strain and 
mild to moderate narrowing of L4-L5, has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  Under that code, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome; 
recurring attacks.  A 40 percent evaluation is assignable 
when there is severe intervertebral disc syndrome; recurring 
attacks with intermittent relief.  A 60 percent rating is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  A 60 percent rating is the 
highest schedular evaluation assignable under Diagnostic Code 
5293.

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his low back disability causes him.  He indicates that he has 
chronic low back pain, and that the pain radiates down his 
left leg.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After a contemporaneous review of the record, the Board 
concludes that the appellant's overall lumbar spine 
disability picture more closely approximates the criteria for 
a 60 percent disability rating under Diagnostic Code 5293.  
Indeed, the appellant's most recent VA examinations, 
conducted in June and October 2000, showed that the appellant 
had severe pain upon range of motion of the lumbar spine.  At 
the appellant's June 2000 VA examination, the appellant was 
screaming because of back pain.  Bending forward, he 
experienced pain at 30 degrees, pain being rated about an 
eight on a scale of zero to ten, ten being severe.  On leg 
raising with the appellant in a supine position, the pain was 
severe when the right leg was elevated to 65 degrees, while 
on the left leg, the pain was increased at a 45-degree angle.  
In addition, upon neurologic examination, knee jerks were 
both diminished and the right ankle was also diminished.  
Moreover, the left ankle jerk was absent even with 
facilitation.  The Board further notes that an x-ray of the 
appellant's lumbosacral spine was interpreted as showing 
multi-level degenerative disc disease with marginal 
spondylosis.  

At the appellant's October 2000 VA examination, the appellant 
was able to bend down to about 50 degrees anteriorly, but the 
pain became severe to about eight.  He was able to dorsiflex 
his spine to about five degrees posteriorly, but the pain was 
severe at eight degrees.  In addition, he was able to move 
his spine laterally, but it was limited to about 30 degrees 
because of pain on either side.  Moreover, he had spasms of 
the para-lumbar muscles.  The Board further notes that in a 
January 2001 addendum, the examiner from the appellant's June 
and October 2000 VA examinations stated that the appellant's 
spinal function was limited by pain, and lack of endurance 
because of pain in the back on bending or extending backward. 
According to the examiner, the appellant's back pain was his 
major limiting factor for his function.  With that in mind, 
it appears that the veteran's pain is fairly constant, with 
more severe episodes at certain times.

Given the appellant's history of status-post lumbar 
laminectomy for HNP, with residual chronic lumbar strain and 
mild to moderate narrowing of L4-L5, the appellant's current 
medical findings, including the objective evidence of 
functional impairment due to pain that is severe at times, 
absent left ankle jerk, spasms of the para-lumbar muscles, 
and diagnosis of degenerative disc disease, and with 
consideration of 38 C.F.R. § 4.7, it is the opinion of the 
Board that a 60 percent rating more adequately approximates 
the current level of impairment attributable to the service-
connected low back disability.  See generally Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 4.40, 4.45; 
VAOPGCPREC 36- 97 (Dec. 12, 1997).  This appears especially 
so given the extent of pain experienced by the veteran, the 
recurring muscle spasms, and the neurologic signs of 
difficulties.  At the very least, the evidence for and 
against an increased rating for the service-connected low 
back disability is in equipoise, and as such, reasonable 
doubt is resolved in favor of the appellant.  38 C.F.R. § 
4.3.  Accordingly, a 60 percent evaluation for the 
appellant's service-connected low back disability is 
warranted.

III.  Additional Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified in 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which was 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), and the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information, and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent VA 
examinations in July 1985, July 1987, April 1998, June 2000, 
and October 2000.  In addition, the RO has received a VA 
Discharge Summary, which shows that the appellant was 
hospitalized for four days in January 1987, a copy of an 
August 1985 decision from the SSA and copies of the 
supporting medical records, a private medical statement from 
Dr. Paul Kelley, dated in September 1985, outpatient 
treatment records from the Grand Rapids VAMC, from March 1985 
to September 1999, and VA outpatient treatment records from 
March 1985 to February 2000.  

In light of the above, the Board concludes that the appellant 
has had VA examinations pertinent to his service-connected 
low back disability, and there is no indication that there 
are additional documents that have not been obtained and that 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing.  It is also the 
Board's determination that the discussions in the rating 
decisions, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  The Board therefore concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the appellant of the evidence needed to substantiate 
his claim. 


ORDER

Entitlement to an increased (60 percent) rating for service-
connected low back disability is granted, subject to the 
criteria applicable to the payment of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

